DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 04/07/2022, have been entered.
Applicant’s amendments caused withdrawal of the objection of claims [numbers], the specification, and the drawings. Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 112(b) of claims 1-8 and 10-15 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, and the rejection under 35 U.S.C. 103 of claims 1-8 and 10-15 as being unpatentable over Sasada et al. (JP 2014/080028) in view of Komori et al. (US 2009/0302742 A1).
	Claim 1 has been amended.
	Claims 1-8 and 10-15 are pending in the application.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (WO 2013/146806 A1, using US 2015/0115204 A1 as an English equivalent), and further in view of Yamamoto et al. (US 2011/0062862 A1).
With respect to claim 1, Sekine teaches a light emitting device comprising an anode, cathode, and a first organic layer (light emitting layer) and a second organic layer (hole transport layer) (paragraph 0284), and the first organic layer comprises phosphorescent compound (Phosphorescent material 2, pictured below, see Table 3 on page 138 and Chemical Formula 164 on page 118), and the second organic layer comprises a crosslinkable body of a crosslinkable material (Polymer compound 1, pictured below, see Table 3 and Chemical Formula 169, page 122)

    PNG
    media_image1.png
    531
    566
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    636
    430
    media_image2.png
    Greyscale

Photoluminescent material 2 reads on instant Formula (1) when M is iridium, n1 is 3, and n2 is 0, E1 and E2 are each a carbon atom, ring L1 is a six-membered aromatic heterocyclic ring (pyridine), L2 is a substituted aromatic hydrocarbon ring, and two substituents on L1 have been joined to form a condensed ring system.
However, Sekine does not teach the first organic layer further comprises a compound represented by formulae (H’-1) to (H’-14).
Yamamoto teaches an analogous OLED device with a light emitting layer comprising a phosphorescent dopant whose emission peak wavelength is longer than 600nm, and a host material and the host material comprises at least a N-substituted indolocarbazole and a bisindolocarbazole derivative (abstract and paragraph 0029, lines 8-10).
Yamamoto gives an example of such an N-substituted indolocarbazole in Compound 1-1 (page 7), which is pictured below.

    PNG
    media_image3.png
    536
    531
    media_image3.png
    Greyscale

This compound meets the requirements of the first organic layer compound represented by formula (H’-4) when one of R1H is (H1-1) and one of RH1 is a fused aromatic hydrocarbon (benzene) ring, and the other RH1 is a fused heteroaromatic (carbazole) ring.
Yamamoto teaches that this combination results in organic EL devices which have high efficiency, good driving stability, and have practical usefulness (paragraphs 0021 and 0022).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the combination of host materials taught by Yamamoto with the phosphorescent, ~600 nm emitting (paragraph 0603) organometallic compound and crosslinked hole transport layer of Sekine in order to form an organic EL device with high efficiency, good driving stability, and practical usefulness, as taught by Yamamoto.
With respect to claims 2, 3, and 5, Sekine in view of Yamamoto teaches the light emitting device of claim 1, and the crosslinkable material is a low molecular weight compound (paragraph 0192) having at least one crosslinkable group selected from Group A, which is XL-17, as pictured above.
With respect to claim 4, Sekine in view of Yamamoto teaches the light emitting device of claim 3, and the crosslinkable unit is represented by Formula (2’) when c is 0, Ar4, Ar6, and KA are all a C6 arylene (phenylene) group, and X’ is a crosslinkable group represented by XL-17, as discussed above.
With respect to claim 6, Sekine in view of Yamamoto teaches the light emitting device of claim 1, and the group represented by formula (H1-1) is represented by formula (H1-1C), when XH1 and XH3 are a single bond, all Z characters are carbon atoms, XH2 is a phenyl-substituted nitrogen atom, and all R groups are hydrogen atoms.
With respect to claim 7, Sekine in view of Yamamoto teaches the light emitting device of claim 1, and the phosphorescent compound represented by Formula (1) is a phosphorescent compound represented by formula (1-B) when M, n1, and n2 have the same meanings as above, all E characters are carbon atoms,  R11B and R12B are joined into a fused aromatic ring, R22B is a substituted aryl group, and all other R characters are hydrogen atoms.
With respect to claim 8, Sekine in view of Yamamoto teaches the light emitting device of claim 7, and the phosphorescent compound represented by formula (1-B) is represented by formula (1-B2) when all the characters are the same as previously discussed.
With respect to claims 10 and 11, Sekine in view of Yamamoto teaches the light emitting device of claim 1, and Sekine teaches an anode (ITO), a hole transport layer (the insoluble organic film) and a light emitting layer (paragraphs 0600-0602).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the claimed device structure, as demonstrated by Sekine.
With respect to claims 12-15, Sekine in view of Yamamoto teaches the light emitting device of claim 1, and the first organic layer comprises a phosphorescent compound represented by formula (1), and a compound represented by formula (H’-4), as discussed above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786